DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In claim 46, line 1, --in-- should be inserted before “response”.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“The method as recited in claim 45” is indefinite because claim 45 refers to a system, not a method.  For the purposes of applying the prior art, it is assumed that claim 46 refers to a system.
Claim Rejections - 35 USC § 103
Claims 1-41 and 43-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 4,081,798 (Pelfrey) in view of the USTA 20-second serve clock article, NPL (09/28/2021) Cite No. 1 (Bodo).
Regarding claims 15-19, 29-31, 37, 38, 47 and 49, Figure 1 of Pelfrey discloses an audio-visual ouput device 18,19 that corresponds to the recited tennis let indicator.  Box 14 is considered to include the components that correspond to the recited computing system.  Switch 16 corresponds to the recited pressable button.  Pelfrey discloses that the tennis let indicator can be controlled by the umpire.  See Pelfrey, column 1, lines 49-52.  Pelfrey does not disclose a shot clock with his let detector device.  Bodo discloses that an umpire-controlled tablet is known in the tennis art to control a shot clock; tablet is considered to broadly correspond to a handset.  Bodo also discloses that a button is used by the umpire 
Regarding claim 20, Bodo discloses that the shot clock can be situated adjacent to the tennis court by incorporating it into a scoreboard.  See Bodo, page 3.
Regarding claims 21 and 48, Bodo discloses that the umpire has direct control of serve clock via a tablet but does not explicitly state that the tablet is mounted upon or adjacent to his chair.  However, it would have been obvious to one of ordinary skill in the art to place the umpire controls adjacent to his chair so that the controls are easily accessible.  The conclusion of obviousness may be made from common knowledge and common sense of the person of ordinary skill in the art.  In re Bozek, 163 545.
Regarding claim 22, Pelfrey discloses an audio indicator and light but does not explicitly disclose a haptic feedback device.  However, because audio/visual indicators and haptic feedback indicators were art-recognized equivalents at the time of the invention in those devices where it is immaterial what mode of indicator is being used, one of ordinary skill in the art would have found it obvious to substitute or add a haptic feedback indicator to the audio/visual indicators.
Regarding claim 23, the force of the sudden motion described by Pelfrey corresponds to the recited threshold force.  See Pelfrey, bridging paragraph between columns 1-2.
Regarding claim 24, the sensitivity control 20 of Pelfrey controls the recited fingerprint.  See Pelfrey, column 2, lines 13-21.

Regarding method claims 1-14, 26, 27, using the Pelfrey device as modified by Bodo above and as intended is considered to meet the recited steps.
Regarding claims 28 and 32, as Bodo teaches the concept of using a button to stop the clock in the event of some extraneous event, it would have been obvious to use the button to resume starting the clock when play is ready to continue.  The conclusion of obviousness may be made from common knowledge and common sense of the person of ordinary skill in the art.  In re Bozek, 163 545.
Regarding claims 33-36, it would have been an obvious matter of design choice to place the buttons on or adjacent to the screen of the tablet, since applicant has not disclosed that having the buttons at these specific locations solve any stated problem or is for any particular purpose and it appears that the buttons would perform equally well anywhere it would be convenient for the umpire to access.
With further regard to claims 37, 38, 43 and 45, Pelfrey discloses that the umpire can move the switch (to detect a tennis let) to the “ON” position when a player prepares to serve, thereby starting the point.  See Pelfrey, bridging paragraph between columns 1-2.  Activating the switch is considered to correspond to the recited start-of-point button.
Regarding claims 39, 44, 46 and 47, Bodo discloses that the shot clock is reset at the end of every point.  See Bodo, page 3.  Pelfrey discloses that the let detection function is activated prior to the next point starting; such an activation indicates the start of the next point.  It would have been obvious to one of ordinary skill in the art allow a common button to consolidate all functions required for the umpire to control between points with one button to simplify his umpiring duties.  The conclusion of obviousness may be made from common knowledge and common sense of the person of ordinary skill in the art.  In re Bozek, 163 545.
.
Terminal Disclaimer
The terminal disclaimer filed on 15 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 9,687,707, 10,080,943, 10,272,307 and 10,583,341 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711